Title: From George Washington to Edward Snickers, 10 March 1775
From: Washington, George
To: Snickers, Edward



Dr Sir,
Mount Vernon Mar. 10th 1775.

I have receivd your Letter of the 6th Instt Inclosg rects for the delivery of Colo. Mercers wheat, as also an acct of what is due to you for Hauling it to my Mill, & Threshing it out, by which you make a Balle of Forty four pounds Seven shillings and Nine pence due to you, which I dare say is right, & therefore acknowledge it to be so, as I keep the Millers receipts. I had sold my Corn for ready mone⟨y⟩ which was to have been taken away by the ⟨first⟩ of this Month, & of course I ought to have ⟨been in⟩ Cash, to have answerd yours & other d⟨emands but⟩ have not receivd a farthing of the ⟨money; for⟩ which reason I can send you by Mr Fenton only Twenty pounds—the remaining ⟨£⟩24.7.9 I will pay to your Order, so soon as I receive the Cash. If you do not send your wheat soon, it will be of little use to me. I am Yr Most Obedt Servt

Go: Washington

